DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10,12,13,18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘159 (USP 6,145,159).
The ‘159 patent disclose surface cleaning apparatus, comprising: a housing;
a fluid delivery system comprising a supply tank 14 removably mounted on the housing 284,286 and a fluid distributor; a fluid recovery system having a recovery tank 18 removably mounted on the housing 126, an extraction nozzle 18, and a motor/fan assembly 20; a supply tank receiver 284,298 provided on the housing 284,286 for Claim 1
The supply tank latch 296 further comprises a latch member 296 selectively moveable between a retracted position and an extended position where the latch member extends into the void and a biasing member 299 configured to bias the latch member into the extended position (see figure 24). Claim 2
The seat comprises a platform 286 and a first overhanging portion 298 spaced above the platform and the supply tank latch 296 is provided on an underside of the first overhanging portion 298 (see figure 24). Claim 3
The first overhanging portion 298 includes a pocket therein and the supply tank latch 296 is at least partially retained within the pocket (see figure 24). Claim 4
The biasing member 299 further comprises a coil spring 299 retained between the latch member 296 and a contoured portion of the pocket (see figure 24). Claim 5
The supply tank 14 further comprises a catch 294 provided at an upper portion thereof and wherein the catch 294 is configured to retain the latch member 296. Claim 6
The catch 294 comprises a recess defined by an upper wall of the supply tank 14 that further receives at least a portion of the first overhanging portion 298 within the recess (see figure 24). Claim 7
Claim 8

    PNG
    media_image1.png
    326
    599
    media_image1.png
    Greyscale

The housing further comprises an upright handle assembly including the supply tank receiver and a cleaning head mounted to the upright handle assembly and adapted for movement across a surface to be cleaned (see figure 2). Claim 9
Further comprising a pivotable joint coupling 304 the upright handle assembly 12 to the cleaning head (A) (see figure 2). Claim 10
Further comprising a recovery tank receiver 10,126 provided on the housing for receiving the recovery tank 18 and comprising a void 126 at least partially defining a seat for the recovery tank 18 and a recovery tank latch 268 provided on the recovery tank receiver (see figure 4) and configured for securing the recovery tank 18 to the recovery tank receiver 10,126 (see figure 4). Claim 12
Claim 13
Since the cleaner includes wheels 54 the cleaner is portable. Claim 18 
The ‘159 patent discloses a surface cleaning apparatus, comprising: a housing (see figure 8 and 13), comprising: an upright handle assembly 12 including a supply tank receiver 284,298 comprising an overhanging portion 298 that overhangs a seat 286; and a cleaning head (A) mounted to the upright handle assembly 12 and adapted for movement across a surface to be cleaned; a fluid delivery system, comprising: a supply tank assembly 14 removably mounted on the upright handle assembly 12 at the seat 286; a supply tank latch 296 securing the supply tank assembly 14 to the supply tank receiver 298, wherein the supply tank latch 296 is provided on an underside of the overhanging portion 298 and including a latch member 296 selectively moveable between a retracted position and an extended position where the latch member 296 extends away from the housing and a biasing member 299 configured to bias the latch member 296 into the extended position; and a fluid dispenser 74 provided on the cleaning head (A) in fluid communication with the supply tank assembly 14; and a fluid recovery system, comprising: a suction source 82; a suction nozzle 160 provided on the cleaning head (A) in fluid communication with the suction source 82; and a recovery tank container 18 having a lower end and an upper end opposite the lower end. Claim 19
Claim 20
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the ‘159 patent in view of Lenkiewicz et al. (USP 7,073,226).
The ‘159 patent discloses supply tank further comprises a bottom wall at a bottom end and a side wall extending from the bottom wall toward a top end, but is silent as to the side wall includes indentations configured to form a grip for a user. Lenkiewicz et al. discloses a floor cleaner which comprises fluid tanks 104 having indentations 236 for gripping the tank 104. Accordingly, it would have been obvious to one skilled in the art to include indentations into the supply tank in the ‘159 patent to provide a hand grip for a user as taught in Lenkiewicz et al. Claim 11

Allowable Subject Matter
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276.  The examiner can normally be reached on M-F 6:00-2:00 est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Redding/           Primary Examiner, Art Unit 3723